UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 ROBERT DOYLE,                                       MEMORANDUM & ORDER

    Plaintiff,                                       18-CV-4439

            -against-

 DOUGLAS PALMER, Clerk of the Federal
 District Court, Eastern District of New York,

   Defendant.



JACK B. WEINSTEIN, Senior United States District Judge:


Parties                                                  Appearances

                                                         Todd C. Bank
Plaintiff                                                Law Office of Todd C. Bank
                                                         119-40 Union Turnpike, Fourth Fl.
                                                         Kew Gardens, NY 11415
                                                         718-520-7125



                                                         Matthew J. Modafferi
Defendant                                                United States Attorney’s Office
                                                         Eastern District of New York
                                                         271 Cadman Plaza East
                                                         Brooklyn, NY 11201
                                                         718-254-6229




                                                 1
                                                      Table of Contents
 I.      Introduction ......................................................................................................................... 2
 II.     Claims ................................................................................................................................. 3
 III.    Background ......................................................................................................................... 5
        A.    Challenged Rule ............................................................................................................ 5
        B.    Factual Allegations ....................................................................................................... 6
 IV. Motion to Dismiss Standard................................................................................................ 7
 V.      Analysis............................................................................................................................... 7
        A.    Survey of Federal Courts’ Local Rules ......................................................................... 7
        B.    Constitutional Delegation of Power by Congress to the Judiciary ............................... 9
        C.    Fifth Amendment Claims ............................................................................................ 10
        D.    First Amendment Claims ............................................................................................ 12
 VI. Conclusion ........................................................................................................................ 14
        A.    Proposal to Revise Local Rule 1.3(a) ......................................................................... 14
        B.    Defendant’s Motion to Dismiss .................................................................................. 14
 VII. Exhibit A: Survey of Federal Court Local Rules—Requirements for Attorneys to Sponsor
      Applicant’s Admission to the Bar .................................................................................... 16



         I.         Introduction

         This case arises out of a challenge to Local Rule 1.3(a) of the United States District Court

for the Eastern District of New York’s “sponsor affidavit requirement.” Applicants to the bar of

the Eastern District of New York must submit an affidavit from a current member of the bar, who

has known the applicant for a minimum of one year, stating what the attorney knows of the

applicant’s character and experience.

         Plaintiff Robert Doyle brings this action against the Clerk of the Federal District Court

for the Eastern District of New York. He seeks both a declaration that the sponsor affidavit

requirement is unconstitutional and a writ of mandamus to allow plaintiff to apply for admission




                                                                       2
to the Eastern District of the New York bar without complying with the sponsor affidavit

requirement.

       Defendant moves to dismiss pursuant to Rule 12(b)(1) for lack of subject matter

jurisdiction and under Rule 12(b)(6) for failure to state a claim. The Rule 12(b)(6) motion is

granted.

       II.        Claims

       First, plaintiff challenges the foundation of the federal courts’ authority to adopt rules

governing the admission of attorneys by arguing that Local Rule 1.3(a)’s sponsor affidavit

requirement is the result of an unconstitutional delegation of power by Congress to the Judiciary.

Second, he claims that the sponsor affidavit requirement contravenes the Fifth Amendment’s

Due Process and Equal Protection Clauses. Third, he alleges that it violates his rights under the

First Amendment.

       None of these claims have merit.

           “[A] district court has discretion to adopt local rules that are necessary to carry out the

conduct of its business. This authority includes the regulation of admissions to its own bar.”

Frazier v. Heebe, 482 U.S. 641, 645 (1987) (citations omitted); see also 28 U.S.C. § 1654; 28

U.S.C. § 2071; Fed. R. Civ. P. 83(a)(1) (“After giving public notice and an opportunity for

comment, a district court, acting by a majority of its district judges, may adopt and amend rules

governing its practice.”); Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (the scope of the

federal court’s inherent power includes “the power to control admission to its bar and to

discipline attorneys who appear before it” (citation omitted)).

       “The practice of law is not a matter of grace, but of right for one who is qualified by his

learning and his moral character.” Baird v. State Bar of Arizona, 401 U.S. 1, 8 (1971) (citations



                                                     3
omitted). The sponsor affidavit requirement is a valid exercise of the Eastern District of New

York’s judiciary’s authority to adopt local rules related to an applicant’s fitness to practice law.

See In re Sutter, 543 F.2d 1030, 1037 (2d Cir. 1976) (“Whether grounded upon the inherent

power of the court or upon the rule-making power conferred by 28 U.S.C. § 2071, the operative

principle is the same: if the local rule is related to the management of the court's business and it

is not inconsistent with a statute or other rule or the Constitution, then it is valid.”); Ex parte

Secombe, 60 U.S. 9, 13 (1856) (“[I]t rests exclusively with the court to determine who is

qualified to become one of its officers . . . .”). The court reasonably depends upon a lawyer’s

veracity and good faith and is therefore entitled to investigate the character of those who seek to

practice before it.

        Relevant is a review of the local rules for the United States courts. See, infra, Section

V(A); Exhibit A (table summarizing court’s survey of federal courts’ rules). It demonstrated that

admission requirements similar to the sponsor affidavit requirement of the Eastern District have

been widely adopted by federal courts. See Ex. A (finding that 47 of 94 district courts require a

sponsoring attorney to state what she or he knows of the applicant’s character and/or experience

at the bar; 6 require the sponsoring attorney know the applicant for at least one year). In Exhibit

A, attached, those courts requiring the sponsoring attorney know the applicant for at least a fixed

amount of time are marked with an asterisk.

        The court reviewed the admission materials for each federal court. But, the application

forms for several district courts—Western District of Arkansas, Central District of California,

Eastern District of California, Southern District of California, District of Colorado, Northern

District of Florida, Southern District of Florida, District of Kansas, District of Massachusetts,




                                                   4
District of Nebraska, District of North Dakota, Western District of Wisconsin—were not readily

accessible.

       There is no legal basis for the elimination of the sponsor affidavit requirement, but it

may, in some few instances, make it more difficult to gain admission. For this reason, the

requirement that the sponsoring attorney know the applicant for a year should probably be

eliminated. Most courts do not require the sponsor to have known the applicant for any amount

of time prior to commenting on their character and experience.

       III.    Background

               A.    Challenged Rule

       Local Rule 1.3(a) sets out the requirements for admission to the bar of the Eastern

District of New York. It provides, in relevant part:

               “[An] application for [bar] admission . . . shall . . . be accompanied by an
               affidavit of an attorney of this Court who has known the applicant for at
               least one year, stating when the affiant was admitted to practice in this court,
               how long and under what circumstances the attorney has known the
               applicant, and what the attorney knows of the applicant’s character and
               experience at the bar.”

(emphasis added).

       The form affidavit that sponsoring attorneys are asked to fill out is simple, to the

point, and should present no difficulty to an applicant. It is set out below:




                                                  5
                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NEW YORK
                   --------------------------------------------------X
                   IN THE MA TIER OF THE APPLICATION OF

                                                                                SPONSORING AFFIDAVIT
                   TO BE ADMITTED AS AN ATTORNEY
                   --------------------------------------------------X


                   _ __ _ _ __ _ __ __ __ _ __ __, being duly sworn, deposes and says:

                          FIRST, I reside at--:-:--:--:--- - - : - -- -,----,,-,--- -- - - - - - - -- - -
                   and maintain offices and official address the practice of law at _ _ _ __ _ _ __ _ __


                      SECOND, I am an attorney at law, having been admitted to practice in the Supreme
               Court, Appellate Division of the -------=-- Department ofNew York during the _ _ __ _
               Term, and the United States District Court for the Eastern District ofNew York, in good
               standing.

                     THIRD, I have known the Petitioner for at least one year and have visited with him/ her
               on numerous occasions.

                           FOURTH, I know that the Petitioner has practiced law in the court of _ _ __ _ __
               ----,---,---,-------,----,-----:-:-' that Petitioner is of good moral character and fully qualified to be
               adm itted to practice in this Court.

                           FIFTH, I know that the Petitioner has been attorney in actions on _ _ _ _ __ __ _


                      SIXTH, In my opinion Petitioner believes in the fundamental principles of the
               Constitution of the United States and will make an honorable and capable member of the bar of
               this Court.                                                                          ·



                                                                         Sponsor's Signature



               Sworn to before me this
               _ __ _ _day of
               - -- - - -- ' - -
                                                                         Signature ofNotary Public




  Rtvbtd 0S/2015




                             B.       Factual Allegations

             Plaintiff is an attorney admitted to practice in the State of New York. See Hr’g Tr. 11:1–

5, Feb. 19, 2019. He allegedly wishes to become a member of the bar in the Federal District


                                                                                  6
Court for the Eastern District of New York. Am. Compl. ¶ 23. But, he contends he cannot

comply with the sponsor affidavit requirement without compromising his beliefs or his self-

identity. See id. ¶¶ 23, 29, 33.

       To enable a current member of the bar to provide a reasonably accurate assessment of his

character, Doyle alleges that he must engage in certain “necessary activities.” Id. ¶ 24. They

include the “disclosure, to a [s]ponsor, of [his] beliefs regarding philosophical, religious,

political, social, moral, and ethical matters . . . [and] of a sufficient number of experiences of

[his] that demonstrate consistency, or inconsistency, with any of [his] [p]ersonal [b]eliefs.” Id.

¶¶ 25–26. He contends that it “would be virtually impossible for [him] to engage in the

[n]ecessary [a]ctivities to a degree that would avoid the non-negligible risk . . . that the [s]ponsor

would be untruthful in ‘stating what [he] knows of [his] character.’” Id. ¶ 31. He believes that

taking this “risk” is immoral and claims that this belief is “fundamental to his self-identity.” Id.

¶¶ 33, 34.

       IV.     Motion to Dismiss Standard

       To grant a motion to dismiss for failure to state a claim upon which relief can be granted,

“a court must accept the plaintiff's factual allegations as true, drawing all reasonable inferences

in plaintiff's favor.” Clark St. Wine & Spirits v. Emporos Sys. Corp., 754 F.Supp.2d 474, 479

(E.D.N.Y. 2010).

       V.      Analysis

               A. Survey of Federal Courts’ Local Rules

       A review of the local rules for the 94 United States district courts, the 12 United States

circuit courts, and the United States Supreme Court was made under this court’s direction ex

mero motu. See Ex. A (survey of federal courts’ local rules). See Fed. R. Evid. 201(b)(2) (courts



                                                  7
may take judicial notice of facts that can be readily determined from sources whose accuracy

cannot be reasonably questioned). The survey revealed that Local Rule 1.3(a)’s sponsor affidavit

requirement is, in general, consistent with the admission requirements of other federal courts.

       United States courts have largely adopted their own sponsor requirements: 47 district

courts, 8 circuit courts, and the Supreme Court require a sponsoring attorney to affirm that the

applicant possesses good moral and professional character. See Ex. A. 24 district courts and the

Supreme Court require affirmation from two or more sponsors. See id.

       Relatively rare is the Eastern District’s Local Rule 1.3(a)’s requirement that the sponsor

has known the applicant for at least one year. See id. Only 5 other district courts impose a

similar condition. See id. (finding that the District for District of Columbia, Northern District of

Illinois, District of Maryland, Southern District of New York, and Southern District of Texas

require that the sponsor knows the applicant for at least one year; the District of Connecticut and

District of Vermont for at least 6 months). This requirement appears unnecessary. A

sponsoring lawyer should not need to know an applicant for a year to fairly assess his or her

character and experience. It creates avoidable problems for first-time applicants, as well for

those attorneys new to the New York area, who may not have access to the same networks as

many of their peers.

       It is recommended that the judges of the Eastern District of New York revise Local Rule

1.3(a) by removing the condition that the sponsoring attorney must have known the applicant for

a minimum of one year. If the change is made, it is probably desirable to coordinate the shift

with the Federal District Court for the Southern District of New York whose local rules mirror

those of the Eastern District. On a rare occasion, the one-year requirement may needlessly

exclude a worthy attorney who lacks the requisite professional or social connections. In our



                                                 8
unequal society, we should be encouraging those on the lower end of the socioeconomic ladder,

with less acquaintanceships with lawyers, to enter the legal profession as a means to move up in

status and to support themselves and their families—as well as to help others.

               B.    Constitutional Delegation of Power by Congress to the Judiciary

       Doyle claims that Local Rule 1.3(a)’s sponsor affidavit requirement is unlawful because

it is the result of an unconstitutional delegation of legislative power to the federal courts. The

crux of his argument is that Congress cannot delegate the power to enact a rule like the sponsor

affidavit requirement because it does not have the power to enact such a rule itself “whose

application . . . in a particular district court is not based upon the presence or absence of any

particular rationale of factors.” See Pl.’s Mem. Opp’n at 13, ECF No. 27, Dec. 3, 2018.

       Plaintiff’s claim is baseless. See Mistretta v. United States, 488 U.S. 361, 387 (1989)

(“Congress has undoubted power to regulate the practice and procedure of federal courts, and

may exercise that power by delegating to this or other federal courts authority to make rules not

inconsistent with the statutes or constitution of the United States.” (quotation marks and citation

omitted)). As the district court in In re Frazier put it:

               Congress possesses the power to establish courts inferior to the Supreme
               Court and to make all laws necessary and proper for executing that power.
               U.S. Const., art. I, § 8, cl. 9; U.S. Const art. I, § 8, cl. 18. As part of the
               power to make necessary regulations in establishing a lower court system,
               Congress can prescribe rules for practice and procedure in those courts.
               Congress has not exercised this power directly, however, but has instead
               delegated the rule-making authority to the courts themselves. . . . So long
               as the lower courts do not exceed the authority delegated to them, they can
               prescribe rules of practice to the same extent as could Congress if it
               exercised the power directly.

594 F. Supp. 1173, 1178 (E.D. La. 1984), aff’d, 788 F.2d 1049 (5th Cir. 1986), rev’d on

other grounds, Frazier v. Heebe, 482 U.S. 641 (1987).




                                                  9
        Congress delegated to federal courts the express authority to enact desirable local rules to

conduct the business before them. See 28 U.S.C. § 1654; 28 U.S.C. § 2071. Section 35 of the

Judiciary Act of 1789, Act of September 25, 1789, Ch.20, 1 Stat. 73, 92, now codified as section

§ 1654 of Title 28, provides:

                In all courts of the United States the parties may plead and conduct their
                own cases personally or by counsel as, by the rules of such courts,
                respectively, are permitted to manage and conduct causes therein.

Section 2071(a) of Title 28 provides:

                The Supreme Court and all courts established by Act of Congress may from
                time to time prescribe rules for the conduct of their business. Such rules
                shall be consistent with Acts of Congress and rules of practice and
                procedure prescribed under section 2072 of this title.

        28 U.S.C. § 1654 and 28 U.S.C. § 2071, along with Fed. R. Civ. P. 83, “authorize the

adoption of rules for conducting court business and this includes reasonable standards for

admission to practice for the court.” In re G.L.S., 745 F.2d 856, 859 (4th Cir. 1984) (emphasis

added). The sponsor affidavit requirement is a lawful exercise of the court’s authority to regulate

admission to its own bar. See Frazier, 482 U.S. at 645; Sanders v. Russell, 401 F.2d 241, 245

(5th Cir. 1968) (“The district courts have broad discretion in prescribing requirements for

admission to practice before them . . . [and] ha[ve] a valid interest in regulating the qualifications

and conduct of counsel . . . .”).

        This claim is meritless and must be dismissed.

                C.    Fifth Amendment Claims

        Construed liberally, the amended complaint raises Fifth Amendment Due Process and

Equal Protection claims against the defendant. Both fail as a matter of law.

        There is not the slightest hint that the Rule has ever been employed based on race,

gender, or other discriminatory way. See Thiel v. Southern Pacific Co., 328 U.S. 217, 223

                                                 10
(1946) (“Wage earners, including those who are paid by the day, constitute a very substantial

portion of the community, a portion that cannot be intentionally and systematically excluded in

whole or in part without doing violence to the democratic nature of the jury system.”).

       Doyle cannot establish a deprivation of a liberty interest or property right necessary to

prevail on a Due Process claim. See Sutera v. Transportation Sec. Admin., 708 F. Supp. 2d 304,

313 (E.D.N.Y. 2010) (“To prevail on either a procedural or a substantive due process claim, a

claimant must establish that he possessed a liberty or property interest of which the defendants

deprived him.”); Maynard v. United States Dist. Court, 701 F. Supp. 738, 743 (C.D. Cal. 1988)

(“[C]ourts have held that the right to practice law is not a property right protected by the Due

Process Clause.” (citing In re Roberts, 682 F.2d 105, 107 (3rd Cir. 1982)); Theard v. United

States, 354 U.S. 278, 281 (1957) (“Membership in the bar is a privilege burdened with

conditions.” (citation omitted)).

       Nor can he demonstrate that the sponsor affidavit requirement violates the Equal

Protection Clause. “Whether embodied in the Fourteenth Amendment or inferred from the Fifth,

equal protection is not a license for courts to judge the wisdom, fairness, or logic of legislative

choices. . . . [A rule] that neither proceeds along suspect lines nor infringes fundamental

constitutional rights must be upheld against equal protection challenge if there is any reasonably

conceivable state of facts that could provide a rational basis for the [rule].” F.C.C. v. Beach

Commc'ns, Inc., 508 U.S. 307, 313 (1993).

        “Under rational basis review, the challenged rule ‘comes . . . . bearing a strong

presumption of validity, and those attacking the rationality of the [rule] have the burden to

negative every conceivable basis which might support it.”’ Nat'l Ass'n for the Advancement of

Multijurisdiction Practice v. Lynch, 826 F.3d 191, 196 (4th Cir. 2016) (alteration in original)



                                                 11
(citing F.C.C. v. Beach Commc'ns, Inc., 508 U.S. at 313). “Where there are ‘plausible reasons’

for Congress' action, ‘our inquiry is at an end.’” F.C.C. v. Beach Commc'ns, Inc., 508 U.S. at

313–14 (citation omitted).

        No impairment of a fundamental right or classification based on a suspect class can be

established. See, e.g., Giannini v. Real, 911 F.2d 354, 358 (9th Cir. 1990) (“There is no

fundamental right to practice law . . . [and] [a]ttorneys do not constitute a suspect class.”);

Brooks v. Laws, 208 F.2d 18, 28 (D.C. Cir. 1953) (“There is no inherent right to practice law.

The right arises after qualification under the rules has been established.”).

        Local Rule 1.3(a)’s requirement that a sponsoring attorney provide his or her knowledge

of the applicant’s qualifications, experience, and good moral character is rationally related to the

applicant’s fitness to practice law. See, e.g., Schware v. Bd. of Bar Exam. of State of N.M., 353

U.S. 232, 239 (1957) (“A State can require high standards of qualification, such as good moral

character or proficiency in its law, before it admits an applicant to the bar, but any qualification

must have a rational connection with the applicant's fitness or capacity to practice law.”

(citations omitted)). It is necessary for the court to rely upon the good moral character and the

intellectual capability of the attorneys before it, partly to protect the clients and partly to protect

the court and the public. See Ex parte Secombe, 60 U.S. at 13; Randall v. Brigham, 74 U.S. 523,

540 (1868) (“The authority of the court over its attorneys and counsellors is of the highest

importance.”).

        Plaintiff’s unsupported claims alleging Fifth Amendment violations are dismissed.

                 D.   First Amendment Claims

        Plaintiff’s alleges that the sponsor affidavit requirement violates his rights under the First

Amendment are not actionable.



                                                   12
        “Generally, the government may license and regulate those who would provide services

to their clients for compensation without running afoul of the First Amendment.” NAAMJP v.

Howell, 851 F.3d 12, 19 (D.C. Cir. 2017) (quotation marks and citations omitted). “A lawyer’s

procurement of remunerative employment is a subject only marginally affected with First

Amendment concerns. It falls within the . . . proper sphere of economic and professional

regulation.” Ohralik v. Ohio State Bar Ass’n, 436 U.S. 447, 459 (1978).

       The sponsor affidavit requirement does not violate the First Amendment. It does not

target any speech based on its content or on the viewpoint of the speaker. Any possible

miniscule impact that it may have on expressive activities does not rise to the level of a

constitutional violation. See Boy Scouts of America v. Dale, 530 U.S. 640, 650 (2000). It is

nothing more than a standard regulation of the legal profession that, as noted above, see, supra,

Section V(C), passes rational basis review. See Lowe v. SEC, 472 U.S. 181, 228 (1985)

(“Regulations on entry into a profession, as a general matter, are constitutional if they ‘have a

rational connection with the applicant’s fitness or capacity to practice’ the profession.” (citation

omitted)).

       The court’s rule merely requires that an applicant demonstrates his character and

experience to a member of the Eastern District of New York bar. See, supra, Section III.A. It is

essentially a request for a reference who can comment reliably on the applicant’s general fitness

to practice law. It does not require a comprehensive survey of the applicant’s legal experience or

an explanative analysis of her or his ethical beliefs. The court may reasonably inquire generally

into the personal and professional background of applicants to its bar without contravening the

First Amendment. See Howell, 851 F.3d at 19; cf. Goldfarb v. Va. State Bar, 421 U.S. 773, 792

(1975) (“The interest . . . in regulating lawyers is especially great since lawyers are essential to



                                                  13
the primary governmental function of administering justice, and have historically been ‘officers

of the courts.’” (citations omitted)).

        Construing the facts in the manner most helpful to the plaintiff, Doyle cannot establish a

violation of his freedom of association. See, e.g., Roberts v. U.S. Jaycees, 468 U.S. 609, 623

(1984) (“The right to associate for expressive purposes is not . . . absolute. Infringements on that

right may be justified by regulations adopted to serve compelling state interests, unrelated to the

suppression of ideas, that cannot be achieved through means significantly less restrictive of

associational freedoms.” (citations omitted)). He cannot establish a violation of his freedom of

conscience. See, e.g, Commack Self-Service Kosher Meats, Inc. v. Hooker, 680 F.3d 194, 212

(2d Cir. 2012) (“[W]hen the government seeks to enforce a law that is neutral and generally

applicable, it need only demonstrate a rational basis for its enforcement, even if enforcement of

the law incidentally burdens religious practices.” (quotation marks and citations omitted)).

        Plaintiff’s First Amendment claims lack merit and are dismissed.

        VI.     Conclusion

                A. Proposal to Revise Local Rule 1.3(a)

        This court suggests that the Eastern District of New York amend Local Rule 1.3(a) by

removing the requirement that the sponsor “has known the applicant for at least one year.” The

condition appears unnecessary for an attorney of the court to provide a fair assessment of an

applicant’s character and experience.

                B. Defendant’s Motion to Dismiss

        Defendant’s motion to dismiss the amended complaint is granted pursuant to Rule

12(b)(6). Plaintiff’s claims are dismissed with prejudice.

        Enter judgment in favor of the defendant.



                                                14
                                 ck B. Weinstein
                                enior United States District Judge
Date: March 18, 2019
      Brooklyn, New York




                           15
                   VII.   Exhibit A: Survey of Federal Court Local Rules—Requirements for Attorneys to
                          Sponsor Applicant’s Admission to the Bar


                                                     Number of
                                       Sponsor
     Court                Rule                        Sponsors        Summary of Relevant Language
                                     Requirement
                                                      Required
Supreme Court of     U.S. Sup. Ct.   Yes             2         Sponsors must endorse the correctness of the
the United States    R. 5(2)                                   applicant’s statement, state that the applicant
                                                               possesses all the qualifications required for
                                                               admission, and affirm that the applicant is of
                                                               good moral and professional character.

                                                                  Sponsors must be members of the bar of the
                                                                  Supreme Court of the United States who
                                                                  personally know, but are not related to, the
                                                                  applicant. See Supreme Court Application for
                                                                  Admission to Practice, available at
                                                                  https://www.supremecourt.gov/bar/barapplicatio
                                                                  n.pdf.
Court of Appeals     1st Cir. R.     Yes             1            Sponsor must recommend the applicant’s
for the First        46(a)(2)                                     petition and affirm that the applicant is of good
Circuit                                                           moral and professional character and that (s)he is
                                                                  eligible for admission. See 1st Cir. Application
                                                                  and Oath for Admission to Practice, available at
                                                                  https://www.ca1.uscourts.gov/sites/ca1/files/adm
                                                                  ission.pdf.
Court of Appeals     2d Cir. R.      Yes             1            Sponsor must certify that (s)he has read copies
for the Second       46.1(a)(1)                                   of the applicant’s completed admission
Circuit                                                           application and signed oath and that (s)he
                                                                  believes them both to be true and correct. The
                                                                  Sponsor shall indicate since what date (s)he has
                                                                  known the applicant, and affirm that the
                                                                  applicant is of good moral character, reputation,
                                                                  and competency. See 2d Cir. Attorney
                                                                  Admission Application, available at
                                                                  http://www.ca2.uscourts.gov/clerk/case_filing/fo
                                                                  rms/pdf/Attorney_Admission_form-
                                                                  instructions 12-1-16.pdf.
Court of Appeals     3d Cir. R.      Yes             1            Sponsor must certify that the applicant possesses
for the Third        46.1(d)                                      the necessary qualifications and that his/her
Circuit                                                           private and professional character is good. See
                                                                  3d Cir. Sponsor’s Motion and Certification,
                                                                  available at
                                                                  https://www2.ca3.uscourts.gov/legacyfiles/Spon
                                                                  sor and Oath Form.pdf.

                                                         16
Court of Appeals      4th Cir. R.    Yes   1        Sponsoring attorney must certify that (s)he is
for the Fourth        46(b)                         satisfied that the applicant is of good moral and
Circuit                                             professional character. See 4th Cir. Application
                                                    for Admission to the Bar, available at
                                                    http://www.ca4.uscourts.gov/docs/pdfs/attyadm.
                                                    pdf.
Court of Appeals      5th Cir. R.    No    —        —
for the Fifth         46.1
Circuit
Court of Appeals      6th Cir. R.    No    —        —
for the Sixth         46(a)(3)
Circuit
Court of Appeals      7th Cir. R.    Yes   1        Sponsor must vouch for the personal integrity
for the Seventh       46(a)                         and professional ethics of the applicant. See 7th
Circuit                                             Cir. Application for Admission to Practice,
                                                    available at
                                                    http://www.ca7.uscourts.gov/forms/applctn.pdf.
Court of Appeals      8th Cir. R.    No    —        —
for the Eighth        46A
Circuit
Court of Appeals      9th Cir. R.    No    —        A sponsor is optional. If applicable, a sponsor
for the Ninth         46-1.1                        must certify that (s)he is satisfied that the
Circuit                                             applicant possesses the qualifications set forth by
                                                    Federal Rule of Appellate Procedure 46(a). See
                                                    9th Cir. Application and Oath for Admission,
                                                    available at
                                                    http://cdn.ca9.uscourts.gov/datastore/uploads/for
                                                    ms/form31.pdf.
Court of Appeals      10th Cir. R.   Yes   1        Sponsor must certify that the applicant is of good
for the Tenth         46.2                          moral character and meets the requirements of
Circuit                                             Federal Rule of Appellate Procedure 46(a)(1).
                                                    See 10th Cir. Application and Oath for
                                                    Admission, available at
                                                    https://www.ca10.uscourts.gov/sites/default/files
                                                    /clerk/adminltrandform2018.pdf.
Court of Appeals      11th Cir. R.   Yes   1        Sponsor must certify that (s)he is satisfied that
for the Eleventh      46-1                          the applicant is of good moral and professional
Circuit                                             character. See 11th Cir. Application for
                                                    Admission to the Bar, available at
                                                    http://www.ca11.uscourts.gov/sites/default/files/
                                                    courtdocs/clk/Application_for_Admission_to_th
                                                    e Bar Final AUG18.pdf.
Court of Appeals      D.C. Cir. Rule Yes   1        Sponsors must examine the credentials
for the District of   46(b)                         submitted by the applicant and vouch for the
Columbia                                            applicant as possessing the qualifications
                                                    required for admission. See D.C. Cir.

                                               17
                                                      Application for Admission to Practice, available
                                                      at
                                                      https://www.cadc.uscourts.gov/internet/home.nsf
                                                      /Content/VL%20-
                                                      %20Case%20Information%20-
                                                      %20Attorney%20Admissions%20Application/$
                                                      FILE/Application%20for%20Admission%20For
                                                      m.pdf.
Middle District of    M.D. Ala. LR     No    —        —
Alabama               83.1(a)(1)
Northern District     LR 83.1(a)(1)    No    —        —
of Alabama


Southern District     SD ALA LR     No       —        —
of Alabama            83.3(b)
District of Alaska    D.Ak. L.R.    No       —        —
                      83.1(b)
District of           LRCiv 83.1(a) Yes      1        Sponsor must affirm that the applicant is a
Arizona                                               person of good moral character and professional
                                                      standing. See D. Ariz. Application of Attorney
                                                      for Admission to Practice, available at
                                                      http://www.azd.uscourts.gov/sites/default/files/f
                                                      orms/ATYADM%20Application%20%28Fill-
                                                      in%20Form%29_0.pdf.
Eastern District      L.R. 83.5(c)     Yes   2        Sponsors must affirm that they are personally
of Arkansas                                           acquainted with the applicant and that the
                                                      applicant possesses the necessary qualifications
                                                      of age, character, and legal knowledge to be
                                                      entitled to admission. See E.D. Ark.
                                                      Recommendation for Attorney Admission,
                                                      available at
                                                      https://www.are.uscourts.gov/sites/are/files/Atty
                                                      AdmissionRec.pdf.
Western District      L.R. 83.5(c)     No    —        —
of Arkansas
Central District of   C.D. Cal. R.     No    —        —
California            83-2.1.2.2
Eastern District      E.D. Cal. R.     No    —        —
of California         180(a)
Northern District     Civil L.R. 11-   No    —        —
of California         1(c)
Southern District     CivLR.           No    —        —
of California         83.3(c)
District of           D.C.COLO.        No    —        —
Colorado              LAttyR 3(a)

                                                 18
District of          D.Conn. L.       Yes   2        Sponsors must affirm that (s)he has known the
Connecticut*         Civ. R.                         applicant for at least six months, that the
                     83.1(b)                         applicant has good professional character, that
                                                     the applicant is experienced at the bar, for how
                                                     long and under what circumstances the sponsor
                                                     has known the applicant’s professional character
                                                     and experience as an attorney, and that the
                                                     sponsor knows of no fact which would call into
                                                     question the integrity or character of the
                                                     applicant. See D.Conn. Certificate From
                                                     Sponsoring Attorney, available at
                                                     http://www.ctd.uscourts.gov/sites/default/files/fo
                                                     rms/Adm%202-
                                                     Certificate%20From%20Sponsoring%20Attorne
                                                     y.pdf.
District of          D. Del. LR       No    —        —
Delaware             83.5(b)
District for         LCvR 83.8(c)     Yes   1        Sponsor must have known the applicant for at
District of                                          least one year and provide a statement on the
Columbia*                                            applicant's character and experience at the bar.
                                                     See D.D.C. Application for Admission to
                                                     Practice, available at
                                                     https://www.dcd.uscourts.gov/sites/dcd/files/Ap
                                                     plicationAdmission2019.pdf.
Middle District of   Local Rule       Yes   2        Sponsors must affirm that the applicant is of
Florida              2.01(b)                         good moral character and is otherwise competent
                                                     and eligible for general admission to practice in
                                                     the Middle District of Florida.
Northern District    N.D. Fla. Loc. No      —        —
of Florida           R 11.1(B)
Southern District    S.D. Fla. L.R. No      —        —
of Florida           Attys 2




Middle District of   LR 83.1.1(C)     No    —        —
Georgia
Northern District    LR               No    —        Applicant must provide the name of a sponsor,
of Georgia           83.1(A)(2)(b),                  but there is no requirement that the sponsor
                     NDGa                            comment on the applicant’s character and
                                                     experience. See N.D. Ga. Application for
                                                     Admission to the Bar, available at
                                                     https://ecf.gand.uscourts.gov/GAND_AtyAdm.ht
                                                     ml.

                                                19
Southern District    LR 83.3(a)      Yes   2        Sponsors must affirm that the facts set forth in
of Georgia                                          the applicant’s petition are true and that the
                                                    applicant is an ethical person of good moral
                                                    character, good conduct, and professional
                                                    responsibility. See S.D. Ga. Petition for Bar
                                                    Admission, available at
                                                    https://www.gasd.uscourts.gov/sites/gasd/files/at
                                                    tyfrm.pdf.
District of Guam     GR              Yes   1        Sponsor must affirm that (s)he knows the
                     17.1(b)(1)(B)                  applicant and that the applicant is of good moral
                                                    character.
District of Hawaii  LR 83.1(c)       No    —        —
District of Idaho   Dist. Idaho      No    —        —
                    Loc. Civ. R.
                    83.4(a)
Central District of CDIL-LR          No    —        A sponsor is optional. If the applicant chooses
Illinois            83.5(A)                         to be admitted upon the motion of a current
                                                    member, the movant sponsor must affirm that
                                                    the applicant is of good moral character and
                                                    general fitness to practice law. See C.D. Ill.
                                                    Motion for Admission to Practice, available at
                                                    https://www.ilcd.uscourts.gov/sites/ilcd/files/atty
                                                      adm application 0.pdf.
                                                    Sponsors must have known the applicant for at
                                                    least one year, state for how long and under what
                                                    circumstances they know the applicant, state
                                                    what the sponsors know the applicant’s
                                                    reputation and experience at the bar to be, and
Northern District
                     L.R. 83_10(c)   Yes   2        affirm that the applicant is of good moral
of Illinois*
                                                    character and otherwise qualified to practice as a
                                                    member of the bar. See N. D. Ill. Petition for
                                                    Admission to the General Bar, available at
                                                    https://www.ilnd.uscourts.gov/_assets/_documen
                                                    ts/ forms/ public/genbar99.PDF.
Southern District    SDIL-LR         No    —        A sponsor is optional. If the applicant chooses
of Illinois          83.1(a)                        to be admitted upon the motion of a current
                                                    member, the movant sponsor must affirm for
                                                    how long (s)he has known applicant for, that the
                                                    applicant exhibits good moral character and
                                                    general fitness to practice law, and that (s)he
                                                    recommends the applicant’s admission to
                                                    practice law in this district court. See S.D. Ill.
                                                    Motion for Admission to Practice Generally,
                                                    available at
                                                    https://www.ilsd.uscourts.gov/forms/AttyAdmiss
                                                    ionsPacketGeneral.pdf.

                                               20
Northern District    N.D. Ind. L.R. No     —        —
of Indiana           83-5(c)(1)
Southern District    S.D. Ind. L.R. Yes    1        Sponsor must affirm that the applicant is a
of Indiana           83-5(c)(1)                     person of good personal and professional
                                                    character and that the applicant is a licensed
                                                    attorney currently active and in good standing
                                                    and admitted to practice in at least one state. See
                                                    S.D. Ind. Application for Admission, available at
                                                    https://www.insd.uscourts.gov/attorney-
                                                    admission-information.
Northern District    LR 83(c)(1)     Yes   1        Sponsor must affirm that (s)he is acquainted
of Iowa                                             with the applicant, that the applicant is a member
                                                    in good standing of the Bar of the Supreme
                                                    Court of the State of Iowa, and that the applicant
                                                    is a person of good moral character. See N.D.
                                                    Iowa Application for Admission, available at
                                                    https://www.iand.uscourts.gov/sites/iand/files/P
                                                    %20-
                                                    %20Petition%20for%20Admission%20NDIA.pd
                                                    f.
Southern District    LR 83(c)(1)     Yes   1        Sponsor must affirm that (s)he is acquainted
of Iowa                                             with the applicant, that the applicant is a member
                                                    in good standing of the Bar of the Supreme
                                                    Court of the State of Iowa, and that the applicant
                                                    is a person of good moral character. See S.D.
                                                    Iowa Application for Admission, available at
                                                    https://www.iasd.uscourts.gov/sites/default/files/
                                                    forms/Admission%20Packet%20-
                                                    %20Standard%20-%2010-10-2018.pdf.
District of Kansas   D. Kan. Rule    No    —        —
                     83.5.2(b)


Eastern District     LR 83.1(b)(3)   Yes   1        Sponsor must state that (s)he believes the
of Kentucky                                         statement provided by the applicant to be true,
                                                    for how long (s)he has known applicant, and
                                                    his/her opinion of applicant’s character,
                                                    reputation and competency. Sponsor must
                                                    vouch for the personal and professional integrity
                                                    of the applicant. See E.D. Ky. Affidavit of
                                                    Sponsor, available at
                                                    http://www.kyed.uscourts.gov/kyed_pdfs/affidav
                                                    itmotion.pdf.
Western District     LR 83.1(b)(3)   Yes   1        Sponsor must affirm that the statements provided
of Kentucky                                         by the applicant are true and that the applicant is
                                                    fully qualified to be admitted to practice in the

                                               21
                                                   Western District of Kentucky. Sponsor vouches
                                                   for the good moral and professional character of
                                                   the applicant and that the applicant has been
                                                   admitted to practice before and is in good
                                                   standing with the Supreme Court of Kentucky.
                                                   See W.D. Ky. Admission for Attorney to
                                                   Practice, available at
                                                   https://www.kywd.uscourts.gov/sites/kywd/files/
                                                   forms/Application_for_Admission_by_Appoint
                                                   ment 2.pdf.
Eastern District     LR 83.2.2(A)   Yes   2        Sponsors must affirm for how long they have
of Louisiana                                       known the applicant, how they know the
                                                   applicant, and that they know the applicant to be
                                                   a person of good moral character. See E.D. La.
                                                   Petition for Admission to Practice, available at
                                                   http://www.laed.uscourts.gov/sites/default/files/f
                                                   orms/pfap-pkt.pdf.
Middle District of   LR             Yes   2        Sponsors must affirm for how long they have
Louisiana            83(b)(3)(A)                   known the applicant, that they are familiar with
                                                   his/her reputation and moral character, and they
                                                   believe the applicant should be admitted to the
                                                   bar. See M.D. La. Motion for Admission to
                                                   Practice, available at
                                                   https://www.lamd.uscourts.gov/attorney-
                                                   admission.
Western District     L.R. 83.2.3    Yes   2        Sponsors must affirm that they have read the
of Louisiana                                       applicant’s petition for admission and that the
                                                   information within is true and that the applicant
                                                   is of good moral character and is qualified to
                                                   practice before the court. See W.D. La. Petition
                                                   for Admission, available at
                                                   https://www.lawd.uscourts.gov/sites/lawd/files/
                                                   UPLOADS/LAWD_Petition_for_Admission_2.
                                                   pdf.
District of Maine    Rule 83.1(b)   No    —        —
District of          Rule           Yes   1        Sponsor must affirm that the applicant is a
Maryland*            701(2)(a)                     member in good standing of a state (or the
                                                   District of Columbia) and is qualified for
                                                   admission to the bar, that (s)he is willing to
                                                   assist the applicant in learning the standards,
                                                   practices and procedures of the court, and how
                                                   and for how long (s)he has known the applicant.

                                                   Sponsor must have known the applicant for at
                                                   least one year. (This requirement may be
                                                   waived if the sponsor attaches the applicant’s

                                              22
                                                   resume, two attorney references that can attest to
                                                   the applicant’s knowledge, skills and abilities as
                                                   an attorney, and attest to additional reasons why
                                                   the sponsor believes the applicant is qualified to
                                                   be a member of the bar.) See D. Md. Attorney
                                                   Admission Application, available at
                                                   https://www.mdd.uscourts.gov/sites/mdd/files/fo
                                                   rms/AdmissionApplication.pdf.
District of         LR, D. Mass     No    —        —
Massachusetts       83.5.1(b)
Eastern District    E. D. Mich.     No    —        Applicant is only required to have a sponsor if
of Michigan         LR                             (s)he was held in contempt (or subject to other
                    83.20(d)(3)                    discipline under E.D. Mich. LR 83.20(c)(2)) or
                                                   is taking the oath of office by telephone of video
                                                   conference.

                                                   If required, sponsor must affirm for how long
                                                   (s)he has known the applicant for, the practice of
                                                   law the applicant has engaged in, and that the
                                                   applicant is of good character and reputation and
                                                   is qualified to practice as a member of the bar of
                                                   the Eastern District of Michigan. See E.D. Mich.
                                                   Application for Admission to Practice, available
                                                   at
                                                   http://www.mied.uscourts.gov/PDFFIles/attyAd
                                                   missionApplication.pdf.
Western District    W.D. Mich.      Yes   1        Sponsor must affirm under what circumstances
of Michigan         LGenR 2.1(b)                   (s)he has known the applicant, that the applicant
                                                   is of good character and reputation, and that the
                                                   applicant is well qualified as a member of the
                                                   bar of the Western District of Michigan. See
                                                   W.D. Mich. Petition for Admission, available at
                                                   https://www.miwd.uscourts.gov/sites/miwd/files/
                                                   Petition%20for%20Admission.pdf.
District of         LR              Yes   2        Sponsors must affirm how long and under what
Minnesota           83.5(c)(2)(B                   circumstances they have known the petitioner
                                                   and what they know of petitioner's character and
                                                   legal experience.
Northern District   L.U.Civ.R.      No    —        Sponsor must affirm that applicant is a member
of Mississippi      83.1(a)(1)(B)                  in good standing in the Mississippi Bar and is
                                                   familiar with the Local Rules and the Mississippi
                                                   Rules of Professional Conduct. Sponsor is not
                                                   required to comment on applicant’s character
                                                   and/or experience.
Southern District   L.U.Civ.R.      No    —        An applicant must have a sponsoring attorney
of Mississippi      83.1(a)(1)(B)                  certify that the applicant is a member in good

                                              23
                                                   standing in the Mississippi Bar and is familiar
                                                   with the Local Rules and the Mississippi Rules
                                                   of Professional Conduct. Sponsor is not required
                                                   to comment on applicant’s character and/or
                                                   experience.
Eastern District   E.D.Mo. L.R.     No    —        —
of Missouri        83-12.01(C)
Western District   L.R.             Yes   2        Sponsors must state what they know of the
of Missouri        83.5(c)(1)(B)                   applicant’s character and experience at the bar.
                                                   They must affirm for how long they have known
                                                   the applicant, state what they know of the
                                                   applicant’s character, standing at the bar, and
                                                   association with or employment by any attorneys
                                                   admitted to the bar, and recommend the
                                                   applicant for admission. See W.D. Mo. Attorney
                                                   Character Certificate, available at
                                                   https://www.mow.uscourts.gov/sites/mow/files/
                                                   Attorney_Character_Certificates.pdf.

                                                   No sponsor is required if the applicant has
                                                   passed the Missouri Bar Examination and been
                                                   admitted to the Missouri Bar in the current
                                                   calendar year.
District of        L.R.             Yes   1        Sponsor must affirm that the applicant is of good
Montana            83.1(b)(2)(ii)                  moral character and a member in good standing
                                                   of the State Bar of Montana.
District of        NEGenR           No    —        —
Nebraska           1.7(d)
District of        D. Nev. Civ.     Yes   1        Sponsor must affirm that the applicant is of good
Nevada             R. 11-                          moral and professional character and a member
                   1(a)(2)(A)                      of the State Bar of Nevada.
District of New    LR 83.1(b)       No    —        —
Hampshire
District of New    L.Civ.R.         No    —        —
Jersey             101.1
District of New    D.N.M.LR-        No    —        —
Mexico             Civ. 83.2(a)
                                                   Sponsor must have known the applicant for at
                                                   least one year and state what they know of the
                                                   applicant’s character and experience at the bar.
                                                   (S)he must affirm that (s)he has known the
Eastern District   Local Civil
                                    Yes   1        applicant for at least a year and has visited with
of New York*       Rule 1.3(a)
                                                   the applicant on numerous occasions, where the
                                                   applicant has practiced law, that the applicant is
                                                   of good moral character and is fully qualified to
                                                   be admitted, what actions the applicant has been

                                              24
                                                   an attorney in, and that the applicant believes in
                                                   the fundamental principles of the Constitution of
                                                   the United States and will make an honorable
                                                   and capable member of the bar. See E.D.N.Y.
                                                   Sponsoring Affidavit, available at
                                                   https://img.nyed.uscourts.gov/files/forms/NGSp
                                                   onsoringAffidavit.pdf.
Northern District    L.R.           Yes   1        Sponsor must affirm for how long (s)he has
of New York          83.1(a)(2)                    known the applicant and that the applicant is of
                                                   high moral character and suitable for admission
                                                   to the bar. See N.D.N.Y. Declaration of
                                                   Sponsor, available at
                                                   https://www.nynd.uscourts.gov/sites/nynd/files/f
                                                   orms/Declaration of Sponsor FILLABLE.pdf.
                                                   Sponsor must have known the applicant for at
                                                   least one year and state what they know of the
                                                   applicant’s character and experience at the bar.
                                                   (S)he must affirm (s)he personally knows the
                                                   applicant and for how long (s)he has known the
                                                   applicant, that the applicant possesses the
Southern District    Local Rule
                                    Yes   1        qualifications, as well as the professional
of New York*         1.3(a)
                                                   character, required for admission to the bar, and
                                                   that the applicant’s personal statement is correct.
                                                   See S.D.N.Y. Petition for Admission, available
                                                   at
                                                   http://www.nysd.uscourts.gov/docs/admissions/S
                                                   DNY%20Attorney%20Admission%20Form.pdf.
Western District     L.R. Civ. P.   Yes   1        Sponsor must certify for how long (s)he has
of New York          83.1(b)(1)(A)(                known applicant, and under what circumstances,
                     ii)                           and what (s)he knows about the applicant’s
                                                   moral character and fitness to be admitted to
                                                   practice in the Western District of New York.
                                                   See W.D.N.Y. Sponsoring Affidavit, available at
                                                   https://www.nywd.uscourts.gov/sites/nywd/files/
                                                   admission sponsor form.pdf.
Eastern District     Local Civil    Yes   2        Sponsors must affirm that the applicant is of
of North Carolina    Rule 83.1(c)                  good moral character and professional reputation
                                                   and meets the requirements for admission to the
                                                   bar.
Middle District of   LR 83.1(b)     No    —        An attorney must move for the applicant’s
North Carolina                                     admission, but (s)he is not required to comment
                                                   on the applicant’s character and/or experience.
Western District     LCvR 83.1(a)   No    —        An attorney must move for the applicant’s
of North Carolina                                  admission, but (s)he is not required to comment
                                                   on the applicant’s character and/or experience.


                                              25
District of North   D.N.D. Gen.     No   —        —
Dakota              L. R. 1.3(c)(1)
District of the     LR 83.5         No   —        —
Northern Mariana
Islands
Northern District   LR 83.5(d)     Yes   2        Sponsors must endorse the applicant’s personal
of Ohio                                           statement. They must affirm they are not related
                                                  to the applicant, that they personally know the
                                                  applicant, that the applicant possesses all the
                                                  qualifications required for admission to the bar,
                                                  that the applicant’s personal statement is correct,
                                                  and that the applicant’s personal and
                                                  professional character and standing are good.
                                                  See N.D. Ohio Application for Admission to
                                                  Practice, available at
                                                  https://www.ohnd.uscourts.gov/sites/ohnd/files/
                                                  ApplicationAdmisionToPractice.pdf.
Southern District   S.D. Ohio      Yes   2        Sponsors must vouch for the good moral
of Ohio             Civ. R.                       character and professional reputation of the
                    83.3(c)(1)                    candidate. They affirm that they are personally
                                                  acquainted with the applicant and that the
                                                  applicant is of good standing in the profession, is
                                                  of good moral character, is otherwise qualified,
                                                  and is a suitable and proper person to be
                                                  admitted to the bar of the Southern District of
                                                  Ohio. See S.D. Ohio Application for Admission
                                                  to the Bar, available at
                                                  https://www.ohsd.uscourts.gov/sites/ohsd/files/2
                                                  013%2002%2011%20Atttorney%20Application
                                                  %20for%20Admission%20FINAL.pdf.
Eastern District    LCvR 83.2(c)   No    —        —
of Oklahoma
Northern District   LCvR 83.2(c)   Yes   2        Sponsors must recommend the applicant be
of Oklahoma                                       admitted to practice in the Northern District of
                                                  Oklahoma and certify that the applicant is a
                                                  person of good moral character. See N.D. Okla.
                                                  Application for Admission, available at
                                                  https://www.oknd.uscourts.gov/alfresco/d/d/wor
                                                  kspace/SpacesStore/4bb6f475-7b7f-4e8b-9923-
                                                  5ad2dd82c43b/AT-03.pdf.

                                                  Applicant does not need sponsorship if (s)he
                                                  furnishes a Certificate of Good Standing from
                                                  the Western or Eastern Districts of Oklahoma.
Western District    LCvR 83.2(c)   No    —        Sponsors are optional. If applicable, three
of Oklahoma                                       sponsors must vouch for the applicant’s

                                             26
                                                  character and qualifications. See W.D. Okla.
                                                  Application for Admission, available at
                                                  http://www.okwd.uscourts.gov/wp-
                                                  content/uploads/2015/04/070 a.pdf.
District of          LR 83–1(b)    Yes   2        Sponsors must affirm that they are personally
Oregon                                            acquainted with the applicant, that they know the
                                                  applicant to be of good moral character, and that
                                                  the applicant is otherwise competent and eligible
                                                  to practice before the bar of the District of
                                                  Oregon. See D. Or. Application for Attorney
                                                  Admission, available at
                                                  https://www.ord.uscourts.gov/index.php/compon
                                                  ent/rsfiles/download-
                                                  file/files?path=attorneys%252Fadmissions%252
                                                  Fapplications%252FApplication%2Bfor%2BGe
                                                  neral%2BAdmission.pdf&Itemid=447.
Eastern District     Local Rule    Yes   1        Sponsors must affirm that the applicant is a
of Pennsylvania      83.5                         member of the bar in good standing of the
                                                  Supreme Court of Pennsylvania and that the
                                                  applicant’s private and professional character is
                                                  good. See E.D. Pa. Petitionfor Admission,
                                                  available at
                                                  http://www.paed.uscourts.gov/documents/forms/
                                                  apl atty.pdf.
Middle District of   LR 83.8.1.3   Yes   1        Sponsor must certify for how long (s)he has
Pennsylvania                                      known the applicant, what (s)he knows about the
                                                  applicant’s moral character, what (s)he knows
                                                  about the applicant’s educational background
                                                  and experience, and that (s)he recommends the
                                                  applicant for admission. See M.D. Pa. Petition
                                                  for Admission, available at
                                                  https://www.pamd.uscourts.gov/sites/pamd/files/
                                                  forms/admission pjw 0.pdf.
Western District     LCvR          Yes   1        Sponsor must certify that the applicant is of good
of Pennsylvania      83.2(A)(3)                   moral and professional character and is eligible
                                                  for admission. See W.D. Pa. Certification for
                                                  Bar Admission, available at
                                                  https://www.pawd.uscourts.gov/sites/pawd/files/
                                                  lrmanual20181101.pdf.
District of Puerto   Local Civil   No    —        Applicants must submit three references, two of
Rico                 Rule                         which must be members of the bar in good
                     83A(c)(1)                    standing.
District of Rhode    DRI LR        No    —        —
Island               202(b)(1)



                                             27
District of South    Local Civ.     Yes   2        Sponsors must affirm that the applicant is of
Carolina             Rule 83.I.03                  good moral character and professional reputation
                     (D.S.C.)                      and that the applicant meets the requirements for
                                                   admission.
District of South    D.S.D. Civ.    No    —        —
Dakota               LR 83.2(C)
Eastern District     E.D. Tenn.     Yes   2        Sponsors must state that they personally know,
of Tennessee         L.R.                          but are not related to, the applicant, that the
                     85.5(a)(2)                    applicant's statement is correct, that the applicant
                                                   possesses all the qualifications required for
                                                   admission, and that the applicant is of good
                                                   moral and professional character.
Middle District of   LR             Yes   2        Sponsors must recommend applicant’s
Tennessee            83.01(a)(2)                   admission to the bar. See M.D. Tenn.
                                                   Application for Admission, available at
                                                   https://www.tnmd.uscourts.gov/sites/tnmd/files/f
                                                   orms/20180917-AdmissionToPractice.pdf.
Western District     LR 83.4(c)     No    —         —
of Tennessee
Eastern District     Local Civil    Yes   1        Sponsor must affirm that the applicant is
of Texas             Rule 1(b)(1)                  competent to practice before the Eastern District
                                                   of Texas and that the applicant is of good
                                                   personal and professional character. They
                                                   certify that (s)he is not related to the applicant,
                                                   for how long (s)he has known the applicant
                                                   personally and professionally, that (s)he is
                                                   acquainted with the applicant’s character, that
                                                   the information in the applicant’s petition is true,
                                                   and that the applicant is qualified for admission
                                                   to the bar, is competent to practice before the
                                                   court, and has good private and professional
                                                   character and standing. See E.D. Tex.
                                                   Application for Admission, available at
                                                   http://www.txed.uscourts.gov/sites/default/files/a
                                                   ttyadm_2018-06-20.docx.
Northern District    LR 83.7(b)     Yes   1        Sponsor must certify that (s)he is sufficiently
of Texas                                           acquainted with the applicant and that the
                                                   applicant is of good personal and professional
                                                   character. See N.D. Tex. Application for
                                                   Admission, available at
                                                   http://www.txnd.uscourts.gov/sites/default/files/
                                                   documents/BarApp.pdf.
                                                   Sponsors must state that they are not related to
Southern District    LR 83.1(C)                    the applicant, have known the applicant for at
                                    Yes   2
of Texas*                                          least twelve months or otherwise know the
                                                   applicant well, have read his or her application,

                                              28
                                                  and believe the applicant’s legal competence and
                                                  character to be good. See S.D. Tex. Application
                                                  to Practice, available at
                                                  https://www.txs.uscourts.gov/sites/txs/files/2019
                                                  %20Application%20with%20Oath%20and%20
                                                  Order.pdf.
Western District   Local Court     Yes   2        Sponsors must affirm that they are not related to
of Texas           Rule 1(b)(1)                   the applicant and for how long they have known
                                                  the applicant, that they believe the applicant is
                                                  qualified for admission to the bar, that the
                                                  applicant is competent to practice before the
                                                  court, that the applicant’s private and
                                                  professional character and standing are good,
                                                  and that they recommend the applicant for
                                                  admission to the bar. See W.D. Tex. Sample
                                                  Letter of Recommendation, available at
                                                  https://www.txwd.uscourts.gov/for-
                                                  attorneys/attorney-admission/.
District of Utah   DUCiv R 83-     No    —         —
                   1.1(b)(2)(B)-
                   (C)
District of        L.R.            Yes   1        Sponsor must affirm that (s)he has known the
Vermont*           83.1(a)(2)(C)                  applicant in a professional legal capacity for at
                                                  least six months, that the applicant has good
                                                  professional character, that the applicant is
                                                  experienced at the bar, for how long and under
                                                  what circumstances (s)he has known the
                                                  applicant’s professional character and experience
                                                  as an attorney, and that (s)he knows of no fact
                                                  which would call into question the integrity or
                                                  character of the applicant.
District of the    LRCi            No    —        —
Virgin Islands     83.1(b)(1)
                                         2        Sponsors must endorse that the applicant is of
Eastern District   Local Civil
                                   Yes            good moral character and professional
of Virginia        Rule 83.1(C)
                                                  reputation.
Western District   W.D. Va.        Yes   2        Sponsors must certify that they are acquainted
of Virginia        Gen. R. 6(b)                   with the applicant and that the applicant is a
                                                  person of good character and ethical conduct.
Eastern District   LCivR           Yes   2        Sponsors must appraise the applicant’s
of Washington      83.2(b)(1)(B)                  reputation and character. They must affirm for
                                                  how long they have known the applicant, that the
                                                  applicant is of good moral character, what they
                                                  know of the applicant’s experience, and that they
                                                  recommend the applicant be admitted to the bar.
                                                  See E.D. Wash. Petition for Admission, available

                                             29
                                                   at
                                                   http://www.waed.uscourts.gov/sites/default/files/
                                                   admission/Petiton%20for%20Admission.201611
                                                   30.pdf.
Western District    Local Rules     Yes   2        Sponsors must attest to the applicant’s good
of Washington       W.D. Wash.                     moral character. They must certify for how long
                    LCR                            they have known the applicant, that the applicant
                    83.1(c)(1)                     is of good moral character, and that they
                                                   recommend the applicant for admission to the
                                                   bar. See W.D. Wash. Application for
                                                   Admission, available at
                                                   https://www.wawd.uscourts.gov/sites/wawd/files
                                                   /PetitionForAdmission.pdf.
                                    No    —        A sponsor must move for the applicant’s
Northern District   LR Gen P
                                                   admission, but (s)he is not required to comment
of West Virginia    83.01
                                                   on the applicant’s character or experience.
                                    No    —        A sponsor must move for the applicant’s
Southern District   LR Civ P
                                                   admission, but (s)he is not required to comment
of West Virginia    83.1(a)
                                                   on the applicant’s character or experience.
Eastern District    General L. R.   No    —        If the applicant desires to be admitted
of Wisconsin        83(c)(2)(B)                    ceremonially by a judge, a sponsor must make a
                                                   motion in support of the applicant’s petition for
                                                   admission. See E.D. Wis. Attorney Affidavit,
                                                   available at
                                                   https://www.wied.uscourts.gov/forms/affidavit-
                                                   support-application.
Western District    LR 83.5(B)      No    —        —
of Wisconsin
                    Local Rule      Yes   1        A sponsor must vouch for the applicant and
District of         84.2(a)                        move for the applicant’s admission with a
Wyoming                                            satisfactory showing of the applicant’s
                                                   qualifications and good moral character.




                                              30
